Title: To Benjamin Franklin from Mather Byles, [1765–1766]
From: Byles, Mather
To: Franklin, Benjamin


Sir;
[1765–1766]
It was with great Surprize and Pleasure, that I received your Picture, from Philadelphia. And it is with no little Pride, that when the Picture introduces talk of the Original, a Theme always pleasing to the Lovers of Learning, that I can pronounce, “This was sent me by Dr. Franklin himself.”
But my Ambition has been strangly augmentd by a Copy of a Letter from London written by You to some unknown Person, in which You Honour me with a Character so far beyond any Merits of mine that I blush to read. It was the utmost wish of one to be known only by the Title of “Sir Phillip Sidneys Friend.’ I can boast, and point to your own Hand to prove it, that I have been at least Dr. Franklins long Acquaintance. I had not the least Apprehension that any Foreign Honours were design’d me, till I was informd of it by a Letter from your Side of the Water; and received this Transcript of your Friendship. My little Offering of Gratitude will make no perceptable Addition to the Acknowlegdements universally paid you by the whole World of Literature and Science.
I should be exceding glad, Sir, if you could be prevaild on to furnish me with a Catalogue of your Publications. Those of them that I am posses’d of are some of the most Ageeable Ornaments of my Library.
Whatever Title my partial Friends may honour me with, none can more delight me than that of Dear Sir, Your most Affectionate Friend, and obliged, humble Servant.
The Young Gentleman who brings you this, Mr. Edward Church is a Son of one of my Deacons. He has had a liberal Education in our College, but now visits London on Affairs of Merchandize. He will be pleased to see the Doctor he has read so much of.
Shall I ask the Favour of You to forward the enclosed to Aberdeen with as little Expense as may be.
I have just been reading a beautiful Letter of yours, writen Feb. 22. 1756, on the Death of your Brother, which is handed about among us in Manuscript Copies. I am charmed with the Easy and Gay Light in which you view our leaving this little Earth, as Birth among [other?] Immortals: and as setting out on a Party of Pleasure a little before our Friends are ready. The Superstition with which we size and preserve little accidental Touches of your Pen, puts one in mind of the Care of the Virtuosi to collect the Jugs and Galipots with the Paintings of Raphael.
To the Honnourable Dr. Benjamin Franklin, London.
